Citation Nr: 0801523	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder has been received.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for residuals of a 
head injury, including headaches, has been received.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right 
ankle/foot disorder has been received.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
November 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in part, denied the 
appellant's attempt to reopen his claims of entitlement to 
service connection for a cervical spine disorder, a lumbar 
spine disorder, residuals of a head injury to include 
headaches and a right ankle/foot disorder.

The appellant's claims for these conditions were most 
recently denied in a July 2002 rating decision.  The 
appellant was notified that same month at his address of 
record and he did not complete the procedural steps required 
for an appeal in a timely manner.  In addition, he did not 
appeal the RO's determination that his substantive appeal was 
untimely.  The July 2002 rating decision is, therefore, the 
last final decision on any basis as to the issues of 
entitlement to service connection for a lumbar spine 
disorder, a cervical spine disorder, the residuals of a head 
injury, to include headaches, and for a right ankle/foot 
disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant is seeking to reopen his claims of entitlement 
to service connection for residuals of a head injury and for 
a neck injury and for a right ankle injury; these claims were 
originally denied in a June 1981 rating decision.  In a 
November 1993 rating decision, the appellant's claim for 
service connection for headaches was denied.  In a March 1997 
rating decision, the RO denied the appellant's attempt to 
reopen his claims for service connection for the residuals of 
a fall affecting the head, neck, shoulders and back.  In a 
subsequent rating decision issued in July 2002, the RO denied 
service connection for the residuals of a cervical injury and 
for the residuals of a lumbar injury.  The RO also denied the 
reopening of the appellant's claims for service connection 
for residuals of a head injury, including headaches, and for 
a right ankle disorder.  As the appellant never completed the 
procedural steps required for an appeal as to any one of the 
four claims at issue, new and material evidence is required 
to reopen said claims.

Review of the evidence of record reveals that the appellant 
submitted a VA Form 21-526 in October 1993.  In that 
document, he stated that he had been a member of the United 
States Army Reserve from 1982 to 1983.  However, the 
associated medical records have not been made part of the 
claims file and it does not appear that the RO made any 
attempt to obtain these records.  The appellant's service 
medical records are deemed to be within the control of the 
government and should have been included in the record in 
their entirety, if available, as they may be determinative of 
the claims.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  
On remand, this should be remedied. 

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO should take appropriate 
steps to secure the appellant's Army 
Reserve medical records or alternative 
records for the veteran through official 
channels or any other appropriate source, 
including the appellant.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

2.  All VA medical treatment records 
relating to treatment of the appellant's 
claimed conditions since service not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
who have treated him for any claimed 
disorder since service.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
issues requiring new and material 
evidence.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

